NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 29, 2021
                               Decided January 28, 2022

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 20-2883

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 1:04-cr-00464
MARVEL THOMPSON,
    Defendant-Appellant.                          Elaine E. Bucklo,
                                                  Judge.

                                       ORDER

       Former Black Disciples leader Marvel Thompson applied for a sentence
reduction under Section 404 of the First Step Act. The district court granted the request
by reducing Thompson’s sentence from 540 to 360 months’ imprisonment. Seeking a
further reduction—to time served—Thompson asked the district court to reconsider his
application. The district court declined the invitation and Thompson now appeals,
contending the district court failed to consider his arguments in denying his motion to
reconsider. Seeing no abuse of discretion by the district court, we affirm.
No. 20-2883                                                                          Page 2

                                             I

                                             A

        Marvel Thompson served as the “king” of the Black Disciples street gang from
the early 1990s until at least 2003. See United States v. White, 582 F.3d 787, 794 (7th Cir.
2009). In that role, he shouldered responsibility for gang policy and directing the
organization’s drug-trafficking operations, which included selling “enormous
quantities of cocaine, heroin, and marijuana in housing projects and elsewhere on
Chicago’s South and West Sides” and laundering the proceeds. Id. at 793–94. To protect
these operations, the Black Disciples used younger gang members to provide security—
supplying them guns and posting them at the housing projects where the gang sold
drugs. The gang protected its drug operations by intimidating witnesses, using violence
to collect debts, and shooting at police officers on patrol. See id. at 794.

        In 2005, Thompson was charged in a 49-count superseding indictment for his
involvement in the Black Disciples drug distribution network. He pled to a drug
conspiracy count. At sentencing, the district court applied enhancements for
Thompson’s role as organizer and leader of the gang’s drug activity, possessing and
using a gun in connection with the drug dealing, and obstructing justice by lying to the
court about his role in the Black Disciples during his plea colloquy. Though the
government previously agreed to a reduction for acceptance of responsibility as part of
the plea deal, the district court denied the offense level reduction based on Thompson’s
false statements. The resulting Guidelines advisory range was life imprisonment. In the
end, the district court sentenced Thompson to 540 months (45 years).

        We affirmed on direct appeal. See White, 582 F.3d at 793–98. In so doing, we
concluded that the district court committed no error at sentencing in applying
the obstruction enhancement and denying an offense level reduction for acceptance
of responsibility. We also determined that the evidence established that Thompson
ordered Leroy “Shady” Grady—a gang member suspected of cooperating with law
enforcement—killed and “another gang member shot for violating gang rules.” Id.
at 796.

                                             B

      In April 2020, Thompson invoked Section 404 of the First Step Act, Pub. L. No.
115-391 (2018), and sought a reduced sentence of time served. The district court granted
the motion in part. After concluding that Thompson was eligible for relief, the district
No. 20-2883                                                                         Page 3

court examined the 18 U.S.C. § 3553(a) factors to determine whether relief was
appropriate. What continued to trouble the district court was the nature and
circumstances of Thompson’s offense conduct, which the court found “could hardly be
worse” and included ordering one gang member killed and another gang member shot.
Thompson’s claimed acceptance of “full responsibility” and intent to become a
“productive member of society and set a positive example” were not persuasive to the
court. Not only were Thompson’s contentions “not new,” the district court found them
insincere and inconsistent with Thompson’s prior efforts to minimize his criminal
conduct. In the end, the court nevertheless concluded that some sentence reduction was
appropriate given that Thompson had used his time in prison productively and now
presented a lower risk of recidivism. So the court reduced the sentence to 360 months’
imprisonment.

       Thompson then asked the district court to reconsider its ruling. He did so by
pressing two points that appeared nowhere in his original application for a sentence
reduction. He argued that the court’s decision not to reduce his sentence below 360
months rooted itself in inaccurate information. Thompson contended that the district
court erred in the first instance in not affording him acceptance-of-responsibility credit
and by finding anew that he was responsible for the Grady murder. The district court
summarily denied the motion to reconsider.

       Thompson now appeals the denial of his motion to reconsider.

                                             II

       As to both the denial of the original First Step Act motion and the motion for
reconsideration, our review is for an abuse of discretion. See United States v. Fowowe, 1
F.4th 522, 526 (7th Cir. 2021). Thompson’s arguments presented in the motion to
reconsider but not in the original First Step Act motion are forfeited and therefore
reviewed only for plain error. See Adams v. Bd. of Educ. of Harvey Sch. Dist. 152, 968 F.3d
713, 715 (7th Cir. 2020); United States v. Burns, 843 F.3d 679, 687 (7th Cir. 2016).

         The district court’s summary denial of Thompson’s motion for reconsideration is
not too brief to allow appellate review. True enough, we prefer that district courts offer
reasoned explanations in their decisions. But a decision without explanation is still
appealable when we can discern the reasoning from the record. See Ross Bros. Const. Co.,
Inc. v. Int’l Steel Servs., Inc., 283 F.3d 867, 872 (7th Cir. 2002). Here, “a remand is
unnecessary because the district court’s reasons for denying the [motion] are apparent.”
United States v. Nonahal, 338 F.3d 668, 671 (7th Cir. 2003). This is because Thompson’s
No. 20-2883                                                                        Page 4

arguments had both already been implicitly rejected by the district court and in our
opinion on direct appeal.

        In its original First Step Act decision, the district court implicitly considered
Thompson’s arguments concerning the alleged breach of the plea agreement stemming
from his obstruction of justice. Quoting our decision in White, 582 F.3d at 797, the
district court reiterated that “Thompson obstructed justice when he ‘lied about his role
as king of the Black Disciples and disputed the degree to which he engineered the
gang’s drug-trafficking operations.’” The district court went on to observe that “Mr.
Thompson has never acknowledged the full extent of his involvement in or control over
the gang’s violent—and extremely lucrative—drug operations.” On this record, there
was no error, plain or otherwise, in declining to give greater consideration to an
argument that had been made in vain over more than a decade.

       The district court similarly did not plainly err in rejecting the evidence
Thompson put forth to show that he played no role in the Grady murder. The district
court highlighted the many pieces of evidence showing that Thompson ordered Grady
killed—a conclusion we too have reached. See White, 582 F.3d at 796. Thompson
pointed to no new evidence or law suggesting any error with that prior determination.
So the district court stood on solid ground relying on its prior rejections of the same
arguments. See Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270
(7th Cir. 1996) (“Reconsideration is not an appropriate forum for rehashing previously
rejected arguments or arguing matters that could have been heard during the pendency
of the previous motion.”).

      We see no abuse of discretion by the district court in summarily denying the
motion to reconsider. We therefore AFFIRM.